Citation Nr: 9924436	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-00 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for bronchitis.

3. Entitlement to service connection for pneumonia.

4. Entitlement to an evaluation in excess of 10 percent for 
low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a January 1992 rating decision, the RO granted service 
connection for low back strain, and assigned a 10 percent 
evaluation for that disability.  The appellant filed a notice 
of disagreement with this rating decision in February 1992, 
which challenged the initial assignment of the 10 percent 
evaluation following the award of service connection.  A 
statement of the case was furnished in June 1992; and a 
substantive appeal, with respect to this issue, was received 
in August 1992.  In January 1996, the Board remanded the case 
to the RO for further evidentiary development.

By a separate rating decision dated in March 1996, the RO 
denied service connection for sinusitis, for bronchitis, and 
for pneumonia.  In that rating decision, the RO's 
determination that the appellant had not presented a well-
grounded claim of service connection for pharyngitis.  With 
respect to the remaining issues, the RO determined that the 
evidence did not demonstrate that chronic pulmonary or 
respiratory disorders were incurred during service.  The 
appellant filed a notice of disagreement with this decision 
in April 1996.  A statement of the case was issued in June 
1997.  The appellant perfected an appeal with respect to 
these issues in August 1997.  

In November 1998, the RO continued the 10 percent evaluation 
for the service-connected low back strain.  The RO also 
continued its previous denial of service connection for 
pharyngitis, sinusitis, bronchitis, and pneumonia.  The 
record discloses that the appellant was afforded a hearing 
before a traveling Member of the Board in April 1999.  The 
Board notes that the appellant withdrew the issue of 
entitlement to service connection for pharyngitis from 
further appellate review during the April 1999 hearing.  In 
addition, the appellant presented additional evidence for 
consideration in this matter, and waived RO consideration of 
this evidence. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Sinusitis and bronchitis were demonstrated during the 
appellant's active duty service.

3.  The appellant has not presented any competent medical 
evidence demonstrating a nexus or link between the post-
service pneumonia and his period of military service.

4. The appellant's service-connected lumbosacral strain is 
currently manifested by complaints of pain with numbness, and 
objective evidence of tenderness, with no evidence of 
degenerative changes shown on radiographic examination. 



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the appellant, 
chronic sinusitis was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (1998).

2.  Resolving all reasonable doubt in favor of the appellant, 
chronic bronchitis was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (1998).

3.  The claim for entitlement to service connection for 
pneumonia is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  Resolving all reasonable doubt in favor of the appellant, 
a 20 percent evaluation is warranted for low back strain. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.14, 4.40, 4.59, 4.71a, Code 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (1998); see also Degmetich v. Brown, 104 F.3d 
1328, 1331-32 (Fed.Cir. 1997).  Service connection may also 
be granted for any disease diagnosed after service, when all 
of the evidence, including that pertinent to service, 
establishes that the disease, was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The threshold question in this case is whether the appellant 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claims for service 
connection are well-grounded; that is, claims which are 
plausible and capable of substantiation.  38 U.S.C.A. 
§ 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 (1997) 
(citing Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990)).  If 
the claims are not well-grounded, the appeal as to those 
claims must fail and there is no duty to assist in developing 
the facts pertinent to the claims.  See Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).

Generally, a well grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by a (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. at 495-97.  
For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim must be presumed.  See Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

As will be explained in the analysis section of this 
decision, the Board finds that the appellant's claim for 
service connection for pneumonia is not well-grounded.  As to 
the claims of entitlement to service connection for sinusitis 
and bronchitis, however, the Board notes that the appellant's 
claims are well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed as regards these two claims and that no further 
assistance to the appellant is required to comply with the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

Factual Background:

The service medical records reflect that the appellant was 
seen intermittently for various respiratory complaints during 
service.  He was evaluated in November 1970 for complaints of 
a cough of several days duration.  Physical examination 
showed a mucoid nasal discharge, and erythematous pharynx 
without exudate.  A clinical assessment of upper respiratory 
infection was indicated.  When seen in April 1971, the 
appellant was evaluated with an upper respiratory infection.  
It was noted that he complained of a cough, but denied a sore 
throat.  In June 1972, he had subjective complaints of a sore 
throat and cough.  The assessment was of pharyngitis.

In November 1972, the appellant was seen with complaints of 
coughing and sinus congestion.  Physical examination 
disclosed that he had postnasal drip; that he had no 
allergies; and that his lungs were clear.  The impression was 
of bronchitis.

In April 1973, the appellant complained of vomiting, 
headaches, and an aching sore throat.  The impressions 
following physical examination included pharyngitis and a 
viral illness.  When the appellant was examined in February 
1975, he had complaints, which included a non-productive 
cough, fever with chills, and body aches.  Examination 
revealed swelling of the throat, and nasal congestion.  The 
assessments included a viral respiratory infection and a 
viral illness.  A radiology examination of the paranasal 
sinuses was performed in July 1976, the results of which 
showed that the maxillary and ethmoid sinuses were clear.

In February 1977, the appellant was seen following complaints 
of a productive cough, mild headache, and a slight sore 
throat.  Examination was essentially normal, except for some 
exudate of the throat.  An assessment of viral syndrome was 
noted.  In January 1979, the appellant was evaluated with an 
upper respiratory infection following complaints of coughing 
and cold symptoms.  When examined in May 1980, the appellant 
was evaluated with an upper respiratory infection based upon 
complaints of sinus congestion.  Physical examination was not 
significant for any findings.  Clinical records reflect that 
the results of a spirometry, conducted in March 1984, were 
normal.

A June 1985 clinical report indicated that the appellant 
reported a history of a sore throat.  Examination showed 
nasal mucosa.  There were no other clinical findings noted on 
examination.  The diagnostic impression was allergic 
rhinitis.  The appellant presented later that month with 
complaints of a persistent cough, and sore throat.  The 
clinical report indicated that there was moderate erythema 
detected on evaluation of the throat.  There were no other 
significant findings on examination.  An impression of 
pharyngitis was entered.

In July 1985, the appellant was treated following complaints 
of symptoms of a cold for duration of four weeks, and that he 
had a resolving productive cough.  The impression was of 
bronchitis.  A March 1986 clinical report indicated that the 
appellant was evaluated for complaints of sore throat, cough, 
and vomiting.  Examination revealed tenderness of the right 
frontal sinus, slight redness of the throat with exudate, and 
sinus mucosa.  An assessment of "sinusitis/bronchitis" was 
indicated.  An August 1986 radiology report indicated that 
diagnostic studies of the chest were normal.  Studies of the 
sinuses revealed minimal mucosal thickening of the left 
maxillary and possibly the right frontal sinus.  An October 
1988 report indicated that the appellant complained of cough 
with occasional dry sputum.  There were no significant 
findings noted on clinical examination or x-ray studies of 
the chest.  The assessment was viral syndrome.  When seen 
later that month, the appellant was evaluated with a dry 
cough on examination, and a diagnosis of bronchitis was 
indicated.  Pulmonary function studies, conducted in March 
1989, yielded normal results.  

On service department examination, in September 1990, the 
appellant reported a history of sinusitis; chronic or 
frequent colds; ear, nose, and throat trouble; and chest 
pain.  The examiner indicated that the appellant had periodic 
sore throats secondary to seasonal cold and flu since 
approximately 1971; and that the appellant had problems with 
chronic cough accompanied with sore throat, diagnosed as 
pharyngitis in 1986, with similar symptoms diagnosed as 
sinusitis.  It was noted that the appellant had occasional 
flare-ups secondary to cold/flu symptoms.  The examiner noted 
that while this condition had not changed, it was not 
considered significant.

The appellant thereafter underwent surgical treatment for an 
unrelated condition in February and April 1991.  A systems 
review conducted on physical examination during the April 
1991 hospitalization was negative for any clinical findings 
relative to the eyes, head, lungs, and ears, nose, and 
throat.  The lungs were clear to auscultation and percussion, 
and there was no evidence of congestion.  A physical 
examination conducted during this period was negative for any 
findings relative to the respiratory system.  A May 1991 
examination report indicated that the appellant was evaluated 
to be in good general health, except for chronic back and 
foot problems.  The physical examination was negative for any 
clinical findings relative to the lungs or respiratory 
system.

The appellant was seen in June 1991 for complaints of a sore 
throat with tension headache following dental work performed 
days earlier.  The examination revealed exudate in the 
pharynx.  The examiner ruled out strep pharyngitis as a 
diagnosis.

In October 1991, the VA examined the appellant, and it was 
found that an evaluation of the mouth, throat, nose, and 
sinuses was within normal limits.  No significant findings 
relative to the respiratory system were noted following that 
evaluation.

Military medical records, dated between January 1992 and 
February 1993, were received.  These medical records show 
that the appellant was seen in January 1992, following 
complaints of a productive cough tinged with blood, and mild 
congestion.  X-ray studies of the chest revealed no 
significant abnormalities.  A clinical assessment of 
questionable pneumonia was indicated.  On follow-up 
evaluation in February 1992, the appellant related that he 
was feeling much better, but reported that he continued to 
experience coughing.  The assessment was of an upper 
respiratory infection and cough.  In January 1993, the 
appellant was seen on an emergency basis, and it was 
indicated that he presented with complaints of a persistent 
cough with yellow sputum.  During this treatment session, the 
appellant also reported additional symptoms of myalgias, sore 
throat, runny nose, sinus tenderness, and scant hemoptysis.  
On physical examination, there was erythema of the nose with 
mucous discharge, and pharyngotonsillar edema and erythema.  
Examination also revealed tenderness of the sinuses.  
Evaluation of the lungs revealed bilateral lower lobe 
rhonchi, and left lower lobe rales.  X-ray studies of the 
chest showed "left lower lobe subsegmental atelectasis 
versus infiltrate decreased lung volume."  The diagnostic 
impression was left lower lobe pneumonia.  The appellant was 
discharged on a course of prescribed medication.  In February 
1993, when the appellant returned for his follow-up 
evaluation in February 1993, he reported no improvement in 
his condition, and requested refills of prescribed 
medications.  According to the examiner, the appellant had 
symptoms, which included cough spasms.  Rales and rhonchi 
were detected in the lung field.  The assessment was of a 
pneumonic process, not resolving.

In April 1993, the appellant was accorded a VA examination.  
The appellant reported subjective complaints of pneumonia, 
colds, and flu.  There were no significant findings found on 
examination.  A pulmonary disorder was not diagnosed.

Subsequently dated military medical records indicate that the 
appellant was admitted for emergency room treatment in 
December 1993, and that the diagnoses included acute 
bronchitis and sinusitis.  Complaints of a constant cough, as 
well as a one-month history of general malaise and a runny 
nose, were reported.  According to the appellant, he had 
noticed a "speck" of blood in the sputum with a hard cough, 
and he had experienced a yellow sputum production cough 
followed by vomiting.  Also, the appellant related that he 
had experienced episodes of dizziness, headaches, and 
lightheadedness with cough, and that his prior medical 
history was significant for pneumonia.  On physical 
examination, the appellant continued to complain of a 
persistent cough with yellow sputum production followed by 
vomiting, myalgia, arthralgia, and dizziness, as well as 
headaches with lightheadedness.  There were no significant 
findings on physical examination.  A December 1993 
radiographic examination was performed, the results of which 
revealed normal parasinuses.  However, an addendum to that 
examination indicated that minimal mucosal thickening of the 
left maxillary was detected.  X-ray studies taken of the 
chest in December 1993 revealed mild elevation of the left 
hemidiaphragm; but, the lungs were otherwise clear, and the 
cardiomediastinal silhouette and pulmonary vascularity were 
normal.  By late December 1993, the appellant reported no 
improvement in his persistent cough.  The examiner noted that 
the appellant was febrile.  A continued infection was ruled 
out as a diagnostic impression.  The appellant was evaluated 
with an upper respiratory infection.

A military hospital report, dated in November 1994, indicates 
that the appellant was hospitalized overnight for acute 
pneumonitis.  The treatment course included administration of 
intravenous fluid, and antibiotics.  At the time of his 
discharge, the appellant was continued on antibiotic therapy.  
The final diagnosis was of a community-acquired pneumonia.  
The appellant was next seen in January 1995, at which time he 
reported symptoms of a nonproductive cough, with headache, 
fever, and earache.  The clinical report indicated that the 
findings on physical examination were within normal limits, 
except for redness of the throat.  There was no evidence of 
exudate or lymphadenopathy.  The assessment was of 
bronchitis.

In correspondence, dated in August 1997, the appellant 
averred that the evidence demonstrated that his respiratory 
conditions had their onset during service and, as such, 
warranted service connection.  In this context, he maintained 
that he was first diagnosed with pneumonia in January 1992, 
within six months of his release from service; and that he 
has continued to receive ongoing treatment for his 
respiratory impairment.  It was further the appellant's 
contention that his symptoms in service were misdiagnosed as 
an upper respiratory infection.

The appellant's spouse, in an October 1997 statement, 
reported that the appellant experienced respiratory symptoms, 
particularly during the winter months.  She indicated that at 
the change of the season, the appellant develops a persistent 
"barking" cough, with the subsequent onset of "flu-like" 
symptoms.  She indicated that these symptoms have previously 
been diagnostic of pneumonia.  It was noted that both she and 
the appellant had lost time from work due to his condition, 
and that their family life had suffered as well.

Private medical records show that the appellant was evaluated 
with mild bronchitis and otitis media in November 1997.  The 
clinical report indicated that the appellant presented with a 
possible ear infection, and cough.  On physical evaluation, 
the examiner noted swelling associated with the legs, and 
bilateral hand twitching with loss of hand control.  The 
appellant reported vertigo.  A radiology report, dated in 
November 1997, indicated that studies of the chest revealed 
slight elevation of the left hemidiaphragm; but that the 
chest was otherwise normal, with no evidence of infiltrate or 
masses.  When evaluated in December 1997, the appellant was 
evaluated with a cough and pharyngitis.  The clinical report 
noted subjective complaints of cough, diarrhea, sore throat, 
and nausea.  Also received were copies of prescription 
receipts, dated in November and December 1997, for 
antibiotics and corticosteroid medications.

During an April 1999 hearing, the appellant offered 
testimonial evidence concerning the onset and severity of his 
respiratory condition.  It was noted that the claimed 
respiratory conditions were part of the same generalized 
respiratory disorder, which was previously diagnosed as 
sinusitis, bronchitis, and pneumonia.  It was the appellant's 
contention that his service medical records documented 
treatment for a chronic respiratory condition.  In this 
context, the appellant indicated his belief that his symptoms 
were misdiagnosed as an upper respiratory infection or viral 
syndrome during some clinical visits for respiratory 
complaints.  The appellant stated that his symptoms continued 
following his release from service.  He reported that his 
symptoms are aggravated by exposure to cigarette smoke, 
pollutants, or changes in climate.  He reported that he 
experienced at least one "bad" episode of respiratory 
symptoms each year.  His respiratory condition is treated 
with antibiotics, ingestion of fluids, and rest, but 
continues to restrict the appellant's ability to engage in 
certain activities.  The appellant reported that he receives 
ongoing treatment for his respiratory disorder, which has 
included treatment at military, private, and VA medical 
facilities.

Testimony offered by the appellant's spouse indicated that 
the appellant would experience the sudden onset of 
respiratory symptoms.  She indicated that at least once 
yearly, between October and March, the appellant is 
hospitalized because of his respiratory condition.  She 
further testified that the appellant's respiratory disorder 
is manifested by severe and debilitating symptoms. 


Analysis:

The appellant contends that he is entitled to service 
connection for pneumonia, for sinusitis, and for bronchitis.  
Essentially, the appellant asserts that he now suffers from 
these respiratory conditions, which had their onset during 
service, and argues that the service medical records 
demonstrate the incurrence of such conditions during service.  
In light of these contentions, the Board will address the 
claims for service connection for sinusitis and bronchitis 
initially, and will conclude with a discussion of the claim 
for service connection for pneumonia.


A.  Service connection for sinusitis and bronchitis

As aptly noted by the record, it is apparent that the 
appellant has suffered from various respiratory symptoms at 
least since 1970, that he was diagnosed with sinusitis and 
bronchitis during service, and that these same disabilities 
continue to the current time.  Specifically, the record 
reflects that an impression of bronchitis was entered as 
early as November 1972, following complaints of coughing, 
sinus congestion, and postnasal drip.  Bronchitis and 
sinusitis were subsequently diagnosed following repeated 
examinations in July 1985, March 1986, and October 1988.  
Moreover, when the service department in September 1990 
examined the appellant, he continued to complain of 
respiratory symptoms, and the examining physician indicated 
that similar symptoms had been previously diagnosed as 
sinusitis in 1986.  Accordingly, in light of the chronicity 
of inservice pathology (based upon a thorough review of the 
numerous service medical records concerning the combination 
of manifestations associated with sinusitis and bronchitis, 
even though no diagnosis of a chronic respiratory disorder 
was rendered during service), the continuing symptomatology 
and diagnoses of bronchitis and sinusitis in December 1993, 
January 1995, and November 1997, and resolving all reasonable 
doubt in favor of the appellant, the Board concludes that 
service connection for chronic sinusitis and bronchitis is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


B.  Service connection for pneumonia

With respect to the claim for pneumonia, the Board observes 
that while the appellant was treated during service for a 
variety of respiratory symptoms, there is no indication 
whatsoever that these symptoms were manifestations of 
pneumonia.  In this regard, the service medical records, 
including the September 1990, as well as the May and June 
1991 examinations conducted prior to the appellant's service 
discharge, were negative for any findings or pathology 
referable to pneumonia.  Moreover, a report of VA examination 
of the appellant in October 1991 was likewise silent for any 
pertinent finding or diagnosis.  Although military medical 
records dated between January 1992 and November 1994 
currently disclose a diagnosis of pneumonia, the Board notes 
that there is no medical evidence of record which causally 
relates that disorder to the appellant period of active 
military service.  See Caluza v. Brown, 7 Vet. App. at 506.

While the Board has considered the lay assertions of the 
appellant, as well as his wife, concerning his contention 
that he developed pneumonia, associated with the myriad 
respiratory symptoms, in service, the appellant, as a lay 
person, is not competent to medically link any current 
diagnosis of pneumonia to his active duty service.  See 
Brewer v. West, 11 Vet. App. 228, 234 (1998).  This same 
analysis also applies with respect to the appellant's 
contention that his pneumonia was misdiagnosed during 
service, as an upper respiratory infection, especially since 
there is no competent medical evidence linking the claimed 
continuous symptoms to a current disability manifested by 
pneumonia.  Id (citing Savage, 10 Vet. App. at 498); see also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing Groveitt 
v. Brown, 5 Vet. App. 91, 93 (1993), in which the United 
States Court of Appeals for Veterans Claims held that an 
appellant does not met his or her burden of presenting 
evidence of a well-grounded claim where the determinative 
issues involves medical causation or diagnosis and the 
appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Consequently, in the 
absence of pneumonia during the appellant's period of active 
service, competent medical evidence relating any such current 
disability to service is required to find this claim 
plausible.  Here, the appellant has failed to produce such 
evidence.

For the foregoing reasons, the Board finds that the appellant 
has not presented competent evidence that pneumonia, which as 
noted after service, is related to any incident during 
service.  Therefore, the Board concludes that the appellant 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that the claim for service 
connection for pneumonia is well-grounded.  Accordingly, this 
claim must be denied.

In light of the above considerations, no duty to assist the 
appellant in this claim has arisen.  See Epps, 126 F.3d at 
1469.  The RO's adjudication of the claim does not constitute 
prejudicial error.  Grottveit, 5 Vet. App. at 93, Tirpak, 2 
Vet. App. at 611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 
(1992).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim for service connection for pneumonia is 
well grounded, it must be considered whether the claimant has 
been given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to respond and, 
if not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this instance, 
the Board does not find such prejudice because the appellant 
has not met the threshold obligation of submitting a well-
grounded claim.  Meyer v. Brown, 9 Vet. App. 425 (1996).


II. Entitlement to an evaluation in excess of 10 percent for 
low back strain

Initially, the Board finds that the appellant's claim for an 
evaluation in excess of 10 percent for the service-connected 
low back strain is well grounded in accordance with 38 
U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board is also satisfied 
that all relevant facts have been properly developed, and 
that no further assistance to the appellant is required in 
order to satisfy the VA's duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(1998).  Separate diagnostic codes identify the various 
disabilities.  The VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The requirements set 
forth in these regulations for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  38 C.F.R. §§ 
4.1, 4.2 (1998); Schafrath, 1 Vet. App. at 593-94.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (1998).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (1998).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where the issue is factual in nature, that is, whether a 
clinical symptom is present, competent lay testimony may 
constitute sufficient evidence.  See Cartwright v. Derwinski, 
2 Vet. App. 24 (1991).  The appellant's statements are 
credible with regard to his symptomatology.  However, where 
the determinative issue involves medical diagnosis, as here, 
the appellant is not qualified to make assertions in this 
area as he lacks the necessary medical expertise or 
experience.  See King v. Brown, 5 Vet. App. 19, 21 (1993); 
Espiritu and Grottviet, both supra.

The appellant is currently rated as 10 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, based upon 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is warranted under this code for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998).

The appellant's low back disorder may be rated under 
Diagnostic Code 5292, which requires slight limitation of 
motion of the lumbar spine for a 10 percent evaluation.  
Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation and severe limitation of motion of the 
lumbar spine warrants a 40 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (1998).

The appellant's low back disorder may also be rated under 
Diagnostic Code 5293.  Under this code, a 20 percent rating 
is warranted for mild intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome evidenced by recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant. 38 C.F.R. § 4.3 (1998).


Factual Background

Service connection was granted for low back strain by rating 
action dated in January 1992.  A 10 percent evaluation was 
assigned for this disability under Diagnostic Code 5295.  The 
appellant was evaluated with low back strain on VA 
examination conducted in conjunction with this adjudication.  
The October 1991 examination report noted that the appellant 
had sustained a lifting injury to his low back during 
service.  A treatment history of physical therapy, 
medication, and bed rest was noted.  His low back disorder 
was manifested by subjective complaints of chronic low back 
pain.  The appellant reported some relief with Flexeril.  On 
physical examination, the appellant exhibited a range of 
motion of 75 degrees flexion, 10 degrees extension, 10 
degrees lateral bending, bilaterally, and 10 degrees rotation 
bilaterally with pain on rotation to the left side.  There 
was tenderness at the lumbosacral interspace. Straight leg 
raising caused low back pain at 70 degrees.  The appellant 
was able to walk on his heels, but was unable to walk on his 
toes or perform knee bends due to recent surgery on the great 
toe.  Reflexes, strength, and sensation in the lower 
extremities were evaluated as normal.  X-ray studies of the 
lumbosacral spine did not reveal any significant 
abnormalities.  

The record discloses that the appellant has more recently 
reported chronic low back pain with the onset of occasional 
numbness.  Medical records show that the appellant presented 
with complaints of chronic low back pain and occasional 
numbness in February 1993.  A provisional diagnosis of 
chronic low back pain, and paresthesias was indicated.  
Another clinical report, also dated in February 1993, 
indicated that the appellant was evaluated with chronic low 
back pain.  He complained of moderate pain with occasional 
numbness.  Physical examination revealed that straight leg 
raising caused right side pain at 40 degrees.  Sensation was 
intact.  Deep tendon reflexes were evaluated as 2/2, and 
equal.  Strength was evaluated as 5/5.  The diagnostic 
impression was chronic lower back pain.  

On VA examination in April 1993, the appellant reported 
subjective complaints of low back pain with occasional 
numbness in the right arm, and a tingling sensation of the 
fingers and right hand.  The appellant reported that his low 
back pain was aggravated with repetitive bending or sitting 
for extended periods.  He indicated that he utilized 
Flexeril, as needed, for his back symptoms with some relief.  
The examiner noted that the appellant reported that he was 
able to drive, and perform yard work.  Physical examination 
showed a normal curvature of the lumbar spine.  Posture was 
normal.  The appellant was noted to exhibit a normal gait.  
There was no evidence of atrophy of the musculature.  There 
was tenderness at the paraspinal muscle at the level of the 
L4-L5 on the left side without muscle spasm.  Range of motion 
of the lumbar spine was evaluated as 75 degrees forward 
flexion, 15 degrees backward extension, 25 degrees right 
lateral flexion, 20 degrees left lateral flexion, 35 degrees 
rotation bilaterally.  The examiner noted that there was 
"objective evidence on left rotation and lateral flexion," 
without further evaluation of the clinical significance of 
this finding.  The appellant was able to walk on his heels, 
but was unable to walk on his toes due to recent surgery.  
There was no evidence of weakness of knee extension on either 
side, and ankle dorsiflexion on the right side.  The examiner 
indicated that there was otherwise no evidence of diminished 
sensation to touch or pinprick in the lower extremities.  X-
ray studies of the lumbar spine revealed spondylolysis at L5 
on the left side without spondylolisthesis.  The examiner 
noted that studies also revealed that the intervertebral disc 
heights were well maintained, with no significant 
abnormalities of the vertebral bodies.  The diagnostic 
impression was a history of lumbosacral strain with recurrent 
pain and discomfort without evidence of lower extremity 
neuropathy.

Medical records disclose that the appellant was thereafter 
seen intermittently for complaints of low back pain with 
radiculopathy.  A January 1995 clinical report indicated that 
the appellant reported a history of back spasms.  An 
assessment of low back pain was indicated.  The appellant was 
issued a prescription (refill) for Flexeril.  

The most recent VA examination was conducted in April 1996.  
The appellant reported subjective complaints of chronic 
intermittent back pain, with occasional numbness in the right 
leg.  On physical examination, the appellant was noted to be 
in mild distress with right lower back pain, and leg pain.  
The examiner indicated that range of motion for the lumbar 
spine was evaluated as 90 percent normal in flexion, 50 
percent normal in extension, and 90 percent normal in lateral 
flexion and rotation.  Motor strength of the arms and legs 
was evaluated as 5/5, without evidence of atrophy or 
fasciculations.  Reflexes were present and symmetrical.  The 
examiner evaluated the appellant's reflexes as 1/4.  Sensory 
examination of the right leg was intact.  There was numbness 
in the left leg, which was associated with previous surgical 
treatment of the left foot.  The examiner indicated that the 
appellant ambulated with an antalgic gait favoring the right 
leg, but noted that the appellant did not require assistance 
or use of assistive devices.  The appellant was able to walk 
on his heels on either side, but was unable to walk on his 
toes because of left foot surgical treatment.  X-ray studies 
of the lumbosacral spine revealed no evidence of fracture, or 
dislocation, or degenerative changes.  The diagnostic 
impression was chronic lumbar strain, with intermittent 
episodes of right lumbar radiculopathy.  In his assessment, 
the examiner noted that there was no current evidence of an 
acute lumbar radiculopathy.  It was further noted that the 
appellant had intact strength, sensation, and reflexes in the 
right leg. 

During an April 1999 hearing, it was asserted that although 
there was no evidence of significant skeletal abnormalities 
of the lumbar spine observed on x-ray studies, that the 
appellant's symptoms were indicative of a chronic and 
debilitating condition.  It was maintained that the 
appellant's true symptoms were not documented during previous 
VA examinations, as the appellant was not symptomatic during 
these evaluations.  The appellant stated that he experiences 
intense pain in the lower back accompanied by muscle spasms 
when symptomatic.  He indicated that his episodes of back 
spasms could last from two to eight hours in duration.  He 
noted that his symptoms are of such severity that he is often 
unable to stand straight but, rather stands and walks in a 
bent position.  The appellant reported that he took 
prescribed medication (Flexeril) and Ibuprofen.  He also 
utilized heating pads, soaked in hot water, and would rest 
when his back symptoms flare-up.  The appellant stated that 
he is no longer able to tolerate his back pain as he 
previously did.  He indicated that he was allowed to change 
his work schedule to a four-day work week.  On average, he 
experienced one "bad" day each month.  He related that he 
will lie down in the afternoon, and will spend an average of 
24 hours resting his back during a typical weekend.  The 
appellant indicated that his level of activity was more so 
restricted due to his back condition, preventing him from 
engaging in many household, and recreational activities.

In conjunction with his hearing, the appellant submitted 
additional evidence for consideration in this matter.  This 
evidence consisted of a lay statement from an acquaintance, 
whom noted that over the course of his five year friendship 
with the appellant, he observed the appellant to be in 
"excessive pain" on numerous occasions.  The appellant's 
gait was also observed to be slightly bent and slow.  The 
appellant's friend noted that he has observed the appellant 
to experience such episodes when attending church as well as 
in the work setting.  

Analysis

The appellant contends that his low back disorder warrants a 
higher rating evaluation.  In support of his claim, the 
appellant maintains that he has increased symptomatology, 
marked by limitation of function due to pain, in addition to 
neurological impairment.

A review of the record shows that during service, the 
appellant sustained a lifting injury to his lumbar spine.  
Service records document a history of conservative treatment 
for his low back pain.  The post-service medical evidence 
document continued complaints of low back pain, and also 
include evidence of lumbosacral strain with pain.  On the 
most recent VA orthopedic examination in April 1996, the 
examiner reported that range of motion of the lumbar spine 
was evaluated as 90 percent of normal in flexion, 90 percent 
of normal in side to side bending and rotation, and 50 
percent of normal in extension.  The examiner also noted that 
while the appellant reported intermittent episodes of 
numbness extending into the lower extremity, radiculopathy 
was not shown on examination.  Further, the examiner noted 
that radicular impairment shown, at that time, involving the 
lower extremity as well as the appellant's antalgic gait were 
attributable to recent surgical treatment of the left foot, 
rather than his low back disorder.  Moreover, x-ray studies 
were not significant for any abnormalities of the lumbar 
spine.  Based upon these findings, the appellant's low back 
strain was evaluated as 10 percent disabling under Diagnostic 
Code 5295, based upon evidence of lumbosacral strain with 
characteristic pain on motion.

A review of the evidence in this case demonstrates that the 
appellant has chronic low back pain for which he takes 
medication, that clinical findings reflect paraspinal 
tenderness, radiculopathy, and positive straight leg raising, 
and that various examinations have shown limited range of 
motion of the lumbar spine.  The Board finds sufficient 
evidence to suggest that the appellant's symptoms of pain 
could presumably account for additional impairment involving 
the low back.  The Board finds that the evidence of record, 
as a whole, raises the question of whether a 10 percent or 20 
percent evaluation most accurately reflects the degree of 
disablement.  See 38 C.F.R. §§ 4.3, 4.7, 4.21, Diagnostic 
Code 5295.  The Board notes that the Court in Johnson v. 
Brown, 9 Vet. App. 7 (1996), has stressed that pertinent VA 
regulations do not require a veteran to meet all the criteria 
in order to prevail; rather, he is just required to show that 
his disability picture more nearly approximates the higher 
rating.  Id. at 10-11 (citing 38 C.F.R. §§ 4.7, 4.21).

The Board observes that Diagnostic Code 5295 also 
contemplates such factors as painful motion and functional 
loss due to pain.  See Johnson v. Brown, 9 Vet. App. at 11; 
see also 38 C.F.R. §§ 4.40, 4.45 (1998); DeLuca v. Brown, 8 
Vet. App. at 204- 07.  The Court has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  See Johnson, supra.; and DeLuca v. Brown, 8 Vet. 
App. at 206.  However, while a separate rating for pain is 
not required, the impact of pain must be considered in making 
the rating action.  See Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997).  In this case, the Board has considered whether 
an increased evaluation is warranted based upon functional 
impairment and pain under the provisions of 38 C.F.R. §§ 
4.10, 4.40, and 4.45.  Id.

In this context, the Board has considered the nature of the 
appellant's condition, the evidence of record, lay testimony, 
and the comments of the VA examiners, and concludes that when 
the impact of the appellant's pain is taken into 
consideration, a 20 percent rating is warranted.  In this 
instance, the 20 percent evaluation represents the 
appropriate degree of disability for the appellant's 
lumbosacral strain based upon limitation of motion, and 
functional limitation due to pain which the appellant 
experiences.  The Board notes that while the appellant has 
reported a history of muscle spasms, the medical records lack 
any clinical finding of the same.  Notwithstanding, the 
evidence shows that the appellant experiences increased low 
back pain with repetitive movements or when he remains in one 
position for extended periods.  Outpatient clinical reports 
note findings of tenderness of the lumbosacral spine, and 
paresthesias.  Straight leg raising is positive for pain.  
Moreover, the most recent examiner described the appellant's 
lumbosacral disability as manifested by intermittent episodes 
of radiculopathy.  When consideration is given to these 
objective findings, and the appellant's subjective 
complaints, it is the opinion of the Board that a 20 percent 
rating more adequately approximates the current level of 
impairment attributable to the service-connected lumbosacral 
strain.  See, 38 C.F.R. §§ 4.7, 4.10, 4.21.  

With respect to the assignment of a disability rating higher 
than 20 percent for the appellant's service-connected 
lumbosacral strain, the Board notes that there is no 
objective medical evidence of listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing of 
joint space, or some of the above with abnormal mobility on 
forced motion.  In fact, the April 1996 VA orthopedic 
examiner found minimal objective evidence to support the 
appellant's subjective complaints.  In this context, the 
examiner noted that while the appellant reported episodes of 
radiculopathy, the findings on examination did not reveal 
such impairment.  Further, neuropathy of the left lower 
extremity was attributed to residuals associated with recent 
surgical treatment of the foot.  There was no radiogenic 
evidence of any abnormalities.  The examiner evaluated the 
appellant with chronic lumbar strain, but did not 
characterize the manifestations of this disorder as 
productive of severe impairment.  Therefore, as the criteria 
for an evaluation in excess of 20 percent have not been met, 
a rating in excess of 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 is not warranted.

The Board has also considered whether a rating in excess of 
20 percent is warranted under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (1998), for arthritis, which also 
contemplates the criteria at Diagnostic Code 5292, for 
limitation of motion of the lumbar spine.  In this context, 
the appellant contends that he might have arthritis of the 
spine, and maintains that his lower back disability is 
manifested by chronic and debilitating symptomatology 
involving the lumbar spine.  However, there is no competent 
medical evidence of arthritis of the lumbosacral spine as 
confirmed by radiographic examination.  As noted, the 
appellant is a lay person, and is not competent to offer 
medical opinions regarding diagnoses of his current 
disabilities.  See Espiritu, surpa.  Therefore, as there is 
no x-ray evidence of arthritis, an increased evaluation based 
on arthritis is not warranted in this case.

Consistently, a higher evaluation under Diagnostic Code 5292 
is likewise not warranted.  In this case, there is no 
evidence of severe limitation of motion of the lumbar spine.  
The appellant demonstrated nearly full mobility of the lumbar 
spine on flexion, lateral bending, and rotation.  However, 
there was a loss of 50 percent of normal mobility on 
extension of the lumbar spine.  Notwithstanding, the examiner 
did not characterize the loss of motion shown on examination 
as severe in nature.  Therefore, an increased evaluation is 
not warranted under Diagnostic Code 5292. 

Furthermore, a higher rating evaluation is not warranted 
under Diagnostic Code 5293, as there is no evidence of 
intervertebral disc syndrome with recurring attacks.  In this 
context, the evidence does not reflect that the appellant has 
significant neurological impairment associated with his 
service-connected low back strain.  VA examinations showed 
strength and sensation to be intact.  Further, the record 
reflects no objective findings of lower extremity neuropathy 
or current lumbar radiculopathy evidenced on VA examinations.

Based upon the VA examiner's objective findings of impairment 
of the low back, albeit minimal, when considered in light of 
the appellant's statements concerning the functional 
limitation associated with his low back, it is the opinion of 
the Board that a reasonable factual basis is presented herein 
to award an increased evaluation of 20 percent for the 
service-connected low back disability.  However, for the 
reasons expressed above, the evidence does not support a 
rating in excess of 20 percent for the low back disorder.  
Accordingly, the Board finds that a 20 percent evaluation, 
but no higher, is warranted for the appellant's disability of 
the lower back.

The Board notes that it has also considered entitlement to an 
extraschedular evaluation, under the provisions of 38 C.F.R. 
§ 3.321(b)(1), for the appellant's service-connected low back 
strain.  Pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards. The Board observes that the record does not 
reflect frequent periods of hospitalization because of the 
service-connected disability in question, nor interference 
with employment to a degree greater than that contemplated by 
the regular schedular standards.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not meet. See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 


ORDER

Service connection for chronic sinusitis is granted.

Service connection for chronic bronchitis is granted.

Service connection for pneumonia is denied.

A 20 percent rating is granted for low back strain, subject 
to the law and regulations governing the award of monetary 
benefits. 



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 

